Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 

35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
4. 	Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Starry, Jr. et al. US 2004/0018053 in view of Laugwitz US 2019/0211516.  
Starry, Jr. et al. disclose a compaction machine (1) comprising:
A frame, a pair of compaction drums (2) and fluid spray system further comprising:
A spray bar (23), located adjacent a respective drum.
At least one nozzle (33) mounted to the spray bar and configured to spray a fluid onto
	the respective drum.
At least one pump, fluidly coupled to said spray bar and nozzle.
An operator interface (27) configured to generate a signal indicative of a test mode, 
based on an operator input.  [0025].
A controller (26) communicably coupled to each of the fluid pump and the operator interface, such that the controller is configured to receive a signal from the operator interface, activate the fluid pump for a predefined time period to provide fluid flow to at least one nozzle (33); deactivate the fluid pump based on elapsing of the time period to limit fluid flow to the at least one nozzle.  See [0023-25, 36-37, 46, 50-55, 57-60, 64-66]. But does not disclose a temperature based lubrication system.  However, Laugwitz 

teaches a heated, lubricated compaction roller (1) having a control system configured to activate a lubrication system (25) to spray separating agent onto at least one roller (16) based on an ambient temperature of the at least one roller.  [004, 13-15].
Wherein the lubrication system is activated automatically, based on a respective roller temperature being below a threshold temperature, such as at start up.  [0034-36].  Wherein a control system (12) receives roller temperature signals from at least one temperature sensor (11) and activates individual sprinklers (14) until the roller has heated sufficiently to being compaction rolling. See Fig. 4, [0038].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the compaction roller of Starry, Jr. et al. with the temperature sensor and control system taught by Laugwitz, in order to prepare/test/verify the compaction roller is ready to start the compaction process.

With respect to claims 2-5, 10-13 Starry, Jr. et al. disclose the pump and controller are connected through a switching unit, such as a relay or timing unit (22) configured to activate and deactivate the pump, based on time measurement data provided to the controller.  [0024-26].

With respect to claims 6-8, 14-16 Starry, Jr. et al. disclose the controller is configured to receive a signal from the operator interface and activate a valve (44) for a predefined time period to provide fluid flow to the nozzles.  And deactivate the valve into a closed position to stop fluid flow to the drum.  [0064].
With respect to claims 17-20 Starry, Jr. et al. disclose a method of operating a fluid spray system associated with a compaction drum.  The method comprising:
Receiving from an operator interface a signal indicative of authorizing a spray mode
	to begin.
Activating by at least one of a controller (26) and a switching unit, such as a timing unit, 
at least one of a fluid pump and a fluid valve. for a predefined time period to 
provide fluid flow to at least one nozzle.
Deactivating by said one controller or timing unit at least one of said pump and valve, 
based on ending of a predefined time period to limit the flow of fluid to a nozzle.
Wherein the fluid is water or a water based solution.  But does not disclose a temperature based lubrication system.  However, Laugwitz teaches a heated, lubricated compaction roller (1) having a control system configured to activate a lubrication system (25) to spray separating agent onto at least one roller (16) based on an ambient temperature of the at least one roller.  [004, 13-15].  Wherein the lubrication system is activated automatically, based on a respective roller temperature being below a threshold temperature, such as at start up.  [0034-36].  Wherein a control system (12) receives roller temperature signals from at least one temperature sensor (11) and activates individual sprinklers (14) until the roller has heated sufficiently to being compaction rolling. See Fig. 4, [0038].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of operating a compaction roller of Starry, Jr. et al. with the control system and method of temperature based lubrication control, as taught by Laugwitz, in order to prepare/test/verify the compaction roller is ready to start the compaction process.
EXAMINER’S AMENDMENT
5. 	Applicant’s amendment filed 8/14/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered overcome the nonfinal rejection cited in the last office action mailed 5/18/2022.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2019/0211516.

Response to Arguments
6. 	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record.

7. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire 
later than SIX MONTHS from the date of this final action. 

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				10/7/2022